ORDER ON REHEARING
The court has for consideration a petition for rehearing with a suggestion for a rehearing en banc of the plaintiffs-appellees, a petition for rehearing of the defendants-appellants, a motion of defendants-appellants to supplement the record with an objection thereto, a motion of plaintiffs-appellees to issue the mandate forthwith and an objection thereto, and a bill of costs of plaintiffs-appellees and an objection thereto. The hearing panel, Judges Holloway, Barrett and Logan, ordered responses to the petition for rehearing en banc of plaintiffsappellees and to the petition for rehearing of the defendants-appellants, which responses are now also before the court.
Turning first to the petition for rehearing of the defendants-appellants and the response thereto, the panel finds that only one matter calls for any discussion. The defendants-appellants have strenuously objected to the court’s opinion which cited numerous stipulations as support for findings and conclusions of the trial court, contending that these stipulations were not actually made by the State and admitted in evidence. Without deciding whether the stipulations were approved and in evidence, the panel is convinced that in any event the whole of the evidence, exclusive of the stipulations, amply supports all the findings and conclusions of the trial court generally, as well as with respect to the mental and physical health of the inmates which is the particular area where the state mainly concentrated its objections concerning the stipulations. Accordingly, the panel is revising the opinion so that it now demonstrates that the findings and conclusions are amply supported, without any reference to the stipulations. To accomplish this the panel is ordering the filing of substitute pages within our opinion.1 With such modification, the petition for rehearing of the defendants-appellants is denied by the panel, the remainder of the contentions therein having also been considered and having been found to lack merit.
The panel has also considered the motion to supplement the record and the motion that the mandate issue forthwith, and said motions are denied. The mandate shall issue in the regular time provided by Rule 41(a), F.R.A.P.
With respect to the bill of costs, it is ordered by the majority of the panel that the plaintiffs-appellees be awarded 75% of the costs borne by the plaintiffs-appellees for their briefs and reproduction of the appendix, for which the clerk of this court is directed to make an entry in the mandate. Judge Barrett would require that the costs should be shared equally by the parties.
It is further ordered by the panel that the petition for rehearing of the plaintiffs-appellees is denied. The petition of the plaintiffs-appellees for rehearing being thus denied by the panel to whom the case was argued and submitted, and no member of the panel nor judge in regular active service on the court having requested that the court be polled on rehearing en banc, Rule 35, F.R.A.P., the suggestion of the plaintiffs-appellees for rehearing en banc is denied.

. We are directing the Clerk of the court hereby to file substitute pages 29 and 42 through 51 to our earlier opinion filed September 25, 1980.